0 ann un ff W WN

10
11
12
13
14
15
16
Li
18
19
20
21
22
23
24
as
26
ai
28

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 21-cr-1420-GPC
Plaintiff, JUDGMENT AND ORDER
GRANTING MOTION TO
Vv. DISMISS WITHOUT PREJUDICE
ARIEL ISAAC CORRAL MENDOZA,
Defendant.

 

For good cause shown in the Motion, IT IS HEREBY ORDERED THAT the
United States’ Motion to Dismiss the Information, ECF No. 19, without prejudice, in the
interest of justice is GRANTED.

IT ISSO ORDERED.

DATED: June i€ ,2021 CAs C |

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE

 

 
